DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group I (claims 1, 3, 5, 7-13), in the reply filed on 10/14/2022, is acknowledged.  Applicant’s arguments that the claimed subject matter could be searched without burden have been fully considered but are not persuasive. A review of the Restriction Requirement mailed 09/01/2022 provides explicit reasoning as to why the groups are patentably distinct. Furthermore, Applicant has not submitted any evidence showing the inventions to be obvious variants or clearly admitting on the record that this is the case. 
Claims 2, 4, 6, 14-19, 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL. 
Status of Claims
Claims 1, 3, 5, 7-13 are under examination.
Claims 2, 4, 6, 14-19, 20 are withdrawn.
Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective priority date for the instant application is the filing date of 01/29/2019. 
Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2ooo); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.

Objections
Claim 1 is  objected to because of the following informalities:  Claim 1 recites method 1) or method 2), wherein each of these methods has plurality of sub-steps a) through e). However, the problem is that sub-step c) is missing (in method step 1) and sub-step d) is missing (in method step 2). Appropriate correction is required.
Specification
The specification (see at least page 29) recites a section entitled “REFERENCES”. Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Accordingly, the specification is objected to as it contains non-standard section headings.  See 37 CFR 1.77(b).  This objection may be overcome by amending section headings to comply with 37 CFR 1.77(b).  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
The instant claims are directed to a computer implemented method that performs a process, and therefore falls within one of the four statutory categories. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the following steps encompass the abstract idea:
Analyzing DNA extracted…; d)calculating GMM-index…; e) determining that the subject responds… (as recited in method 1 and method 2).
In this case, all of the above steps encompass analyzing data and performing calculations that could reasonably be performed by a scientist with a pen and paper. That is, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Even if a processor was recited for performing these steps, which it is not, the claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
Additionally, the above analyzing and calculating steps encompass mathematical concept because the act of performing calculations constitutes a mathematical relationship. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981). Therefore, the claimed steps clearly encompass a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows:  collecting a fecal sample…; 
In this case, the above step encompasses routine data collection which amounts to nothing more than extra-solution activity. See MPEP 2106.05(g) and 2106.05(h). Notably, MPEP 2106.05(g) provides the following examples of activities that the courts have found to be insignificant extra-solution activity. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. In summary, there is no specific improvement over prior computer systems (See, e.g. McRO) nor do the claims results in applying the judicial exception to effect a particular treatment (see, e.g. Vanda memo). [Step 2A, Prong 2: NO] 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, courts have also recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
Furthermore, the examiner takes official notice that methods for collecting fecal samples is routine and conventional in the art of molecular biology. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims
Dependent claims 3, 5, 7-13 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Regarding claim(s) 3, 5, 7, 8, 9, 10, 11, these claims are directed to obtaining and aligning DNA (i.e. data collection and insignificant extra-solution activity) using conventional techniques and therefore are not drawn to eligible subject matter for reasons discussed in the Step 2A, prong 1, and Step 2B analysis. Regarding claim(s) 12, this claim further limits the fecal sample collection and therefore is not drawn to eligible subject matter for reasons discussed in the Step 2A, prong 1, and Step 2B analysis. Regarding claim(s) 13, this claim further limits the specificity of the abstract idea of claim 1. As such, these claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more for reasons discussed above (Step 2A, prong 1, analysis). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Claim Rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 1, 3, 5, 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”). Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include: A) Partial structure; B) Physical and/or chemical properties; C) Functional characteristics; D) Known or disclosed correlation between structure and function; E) Method of making; and F) Combinations of A-E. See also MPEP 2163. 
Regarding claim(s) 1,  the specification fails to provide written description support for the following steps: 
d) calculating GMM-index of each sample using the calculated abundance data,  
    PNG
    media_image1.png
    20
    307
    media_image1.png
    Greyscale
 
e) determining that the subject responds positively to the diet intervention or disease treatment if the GMM-index is increased in the sample collected during the diet intervention or disease treatment, wherein, CAG NOs.:1-15 comprise nucleic acid sequences set forth in SEQ ID…; 
With regards to the above steps, which are presumably performed by a suitably programmed computer, it appears that the GMM-index is a critical part of the inventive concept. However, the specification lacks evidence that applicant has actually disclosed the requisite correlation between the claimed GMM-index values and the full scope of dietary or drug-based interventions such that one of ordinary skill in the art can achieve the claimed function, i.e. using GMM-index values to discriminate between positive and/or negative patient response. Such correlations are not trivial in nature. For example, Qin et al. (Nature, 2012, Vol. 490, pp. 55-60) teaches sequencing and data analysis of the gut microbiome and determining specific index values (see entire) and Liping (CN 106310006 A, 11 January 2017) teaches collecting fecal samples, obtaining abundance values associated with CAGs, and performing metagenomic analysis on the abundance data to determine patient outcome [page 5, 6, and Figure 17]. However, both references lack any guidance with regards to calculating specific GMM-index levels and using these to determine patient outcome based on dietary and drug-based treatments. As such, the artisan would recognize the knowledge of specific index values must be predetermined in order to achieve the claimed method, and varies depending on the nature of the dietary or drug-based treatment, i.e. there are no one-size-fits-all index values that achieve the claimed function for the full scope of what is being claimed. Therefore, the specification does not establish a reasonable structure-function correlation between GMM-index values and positive (or negative) patient outcome. The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. One of ordinary skill in the art would also understand that different types of dietary and/or drug-based treatments will have different biological effects and efficacies depending on patient biological variability.  As such, the instant specification fails to disclose the requisite quantitative information that is required in order to realize the claimed functionality. 
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 

Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency. 
Claim 1 recites “diet intervention” and “disease treatment”. MPEP 2173.04 states that a claim is indefinite when a genus claim that could be interpreted in such a way that it is not clear which species are covered (e.g., because there is more than one reasonable interpretation of what species are included in the claim). In this case, it is unclear as to the metes and bounds of the generically recited “diet intervention” and “disease treatment” since these terms lend themselves to one or more implausible interpretations (e.g., fasting, meditation, yoga, advice, etc.). A review of the specification does not provide any limiting definition for these terms. The specification does discuss the intake of dietary fiber [00102-03]. However, Applicant is reminded that it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. Clarification is requested via amendment.
Claim 1 (in method step 1 and method step 2) recites “e) determining that the subject responds positively to the diet intervention or disease treatment if the ESP-index is increased in the sample collected during the diet intervention or disease treatment…”. This phrase is problematic for the following reasons. (1) The term “positively” is relative and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. the result is subjective and imperceptible. Clarification is requested via amendment. (2) With regards to the “if” phrase, such conditional limitations are generally interpreted as “optional”, and thus do not narrow the claim because they can be omitted. As a result, it is unclear what positive process limitation(s) is/are performed when the condition is “not” met. Clarification is requested via amendment. The examiner suggests replacing conditional language with active language (e.g. determining whether condition X is met by comparing test to reference measurements) or clearly indicating what functions are performed for the positive and negative conditions (e.g. if condition X is met, then Y happens; if condition X is not met, then Z happens). (3) With regards to the “determining” step, such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. Computers, for example, can be programmed to make conditional determinations in many ways. However, a review of the specification does not describe, to any appreciable extent, any algorithms, equations, or prose equivalent that correspond to the claimed function. As a result, it is unclear what computational techniques are included or excluded by the claim language such that one of ordinary skill in the art would know how to avoid infringement. Clarification is requested via amendment.
Claim 1 recites the term “GMM-index”. It is unclear as to the metes and bounds of the abbreviated term “GMM”. A review of the specification [00107] provides an example that mentions a Gut Microbiota Modulation index. However, this is not commensurate in scope with what is claimed and it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Clarification is requested via amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619